            Case 1:20-cr-00018-RMB Document 33-4 Filed 04/23/21 Page 1 of 1




To:               The Honorable Richard M. Berman
                  United States District Judge
                  Southern District of New York
                  United States Courthouse
                  500 Pearl Street
                  New York, New York 10007

My name is Julian Correa, I’m 54 years old and proudly of being Jonathan Correa older Brother. In my experience I’ve

heard the words “little brother” used in many ways. Some Good and sometimes not so good. In my life the words

“Little Brother” means:

    1.   True Friend: About 13 years ago I got divorced. While I was learning to be a time shearing parents of my two

         kids, Jonathan offer to move in with me to help me be a single parent. At the beginning, I struggled with the

         changes of being a divorced parent. With his help I learned it was Ok to struggle as long I maintain loving

         Sophia and J.J. He helped me with late afternoon sports and school activities the kids had. I remember one day

         he skipped work to join me and my kids in the yearly School field day. The field Day was about different

         competitions between classes. My intention was to support my children but with Jonathan we became the kids’

         class main coaches. His positive look at life made the classmates of my kids chant us songs at the end of the

         competitions.

    2.   Responsible: Jonathan put himself through college and finishing top at his class. Successfully started his

         Painting / Construction company. Since an early age he has supported himself and help the family when in

         need. Today is the proud husband with a family with dogs.

    3.   Loyal: Jonathan always put family and love ones first.



Jonathan deserves a second chance. He has a family to support and 32 employees’ families that depend on him. He is

needed in this world as a neighbor, new husband, Stepfather, Step Grandfather, a Boss and must of all my “Little

Brother”.
